Motion by appellant to stay all proceedings in the Family Court, Nassau County, under Index No. F-597/72 to enforce a support order of the First Civil Court of the District of Bravos, State of Chihuahua, Republic of Mexico, pending appeal from order of said Family Court, entered January 4, 1972, and made in a separate proceeding, under Index No. F-1398/71. Motion dismissed as academic. The appeal is decided herewith (Matter of Windwer v. Windwer, 39 A D 2d 927). Hopkins, Acting P. J., Munder, Martuscello, Gulotta and Christ, JJ., concur.